DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Fig. 1) and subspecies II (Fig. 8) in the reply filed on 03/30/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-13, 15, 18-22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cestero et al. (WO 2017027640 A1) (hereon referred to as Cestero).
Regarding claim 1, Cestero teaches an adjustable surgical retractor (see Fig. 1A) comprising: 
a retractor frame (see Fig. 1A) having an adjustable circumference comprising a first and second frame segment (see labelled diagram below) and two connectors (see labelled diagram below and see Para. [0043]), the first and second frame segment comprising: 
[AltContent: rect]a first and second substantially straight arm portion (see labelled diagram below) and a middle portion (see labelled diagram below) connecting the first and second substantially straight arm portions, the first and second substantially straight arm portion and the middle portion substantially in the same plane (see Fig. 1E), where the long axis of the first and second substantially straight arm portions are parallel to each other and project to the same side of the middle portion (see that long portions opposite to each other are parallel), the middle portion forms a first and a second bend (see labelled diagram of Fig. 1A below) so that the long axis of the middle portion is perpendicular to the long axes of the first and second substantially straight arm portions (see labelled diagram of Fig. 1A below), each frame segment having a top and bottom face with an inner edge and an outer edge (see Fig. 1A), 











wherein the frame segments are configured to connect with a first arm portion of the first frame segment with the first arm portion of the second frame segment and the second arm portion of the first frame segment with the second arm portion of the second frame segment forming an adjustable retractor frame (see Para. [0043]), and the connectors configured to receive the first and second substantially straight arm portions of the first and second frame segments to form the retractor frame (see Fig. 1B), 
wherein the connector can be in 
(i) an unlocked configuration that allows the substantially straight arm portions of the frame segments to move with respect to one another allowing the retractor frame to adjust or 
(ii) a locked configuration that fixes a substantially straight arm portion at a position relative to a substantially straight arm portion of the other frame segment (see Para. [0008], noting that both above positions are possible); and 
two or more retractor blades (107) coupled to the frame where the face of the retractor blade forms an angle with the plane of the frame (see Para. [0008]).  
Regarding claim 2, Cestero teaches the retractor of claim 1, wherein the frame segments further comprise an expansion stop (117) on one or both faces and at one or both ends of the frame segment that is configured to stop expansion of the frame prior to a frame segment passing completely through a connector (see Para. [0015]).  
Regarding claim 3, Cestero teaches the retractor of claim 1, wherein the connector further comprise a removable stop (extension stops 217 and 317) coupled with a prescribed slot or pattern of holes formed in the frame segment that together are configured to reversibly lock the connector in place (see claim 3 of the publication).
Regarding claim 4, Cestero teaches the retractor of claim 1, wherein the connectors are configured to allow one or more frame segments to be expanded and do not allow one or more frame segments to be contracted (see Para. [0008]).  
Regarding claim 5, Cestero teaches the retractor of claim 4, wherein the connectors are affixed or removably affixed to at least one frame segment (see Para. [0016]).  
Regarding claim 9, Cestero teaches the retractor of claim 4, wherein the connector comprises a pawl (112) configured to engage one or more frame segment (see Para. [0046]).  
Regarding claim 10, Cestero teaches the retractor of claim 9, wherein the connector comprises individual pawls (112) configured to interact with individual frame segments (see Para. [0008] and [0046]).  
Regarding claim 11, Cestero teaches the retractor of claim 1, wherein the connector is configured to position the ends of the frame segments in a stacked configuration (see Fig. 1A).  
Regarding claim 12, Cestero teaches the retractor of claim 1, wherein the connector is configured to position the ends of the frame segments in an offset configuration (see Fig. 1A and Para. [0049]).  
Regarding claim 13, Cestero teaches the retractor of claim 1, wherein the connector is further comprised of a motorized, controlled, screw drive, worm gear, or removable locking system that allows the movement of both adjacent frame segments towards or away from each other allowing the frame to be contracted or expanded when using the system (see claim 7 of the publication).  
Regarding claim 15, Cestero teaches the retractor of claim 1, wherein the retractor blades are adjustable (see Para. [0009]) and the connector is configured to receive a proximal portion of the retractor blade and to reversibly fix the retractor blade position with a locking mechanism incorporated into the connector, wherein the proximal portion of the retractor blade is moveable up and down until locked by a retractor blade locking mechanism (see Para. [0009]).  
Regarding claim 18, Cestero teaches the retractor of claim 1, wherein the outer edge of the frame segment forms one or more notches or teeth (104 and 105 see Para. [0046]).  
Regarding claim 19, Cestero teaches the retractor of claim 18, wherein the teeth (104 and 105) of the first frame segment are directed in an opposite direction relative to the teeth on the second frame segment (see Para. [0049]).  
Regarding claim 20, Cestero teaches the retractor of claim 1, wherein the substantially straight arm portions of adjacent frame segments are positioned having the inner edge of one substantially straight arm portion aligned substantially parallel to the outer edge of an adjacent frame segment (see Fig. 1 and Para. [0013]).  
Regarding claim 21, Cestero teaches the retractor of claim 1, wherein the substantially straight arm portions of the frame segment are about 2.5 to 50 centimeters in length and the middle portion of the frame segment is 2.5 to 100 centimeters in length (see Para. [0013]).  
Regarding claim 22, Cestero teaches the retractor of claim 1, wherein the retractor in an expanded configuration has an adjustable internal distance of 2.5 to 90 centimeters (see Para. [0013]).  
Regarding claim 24, Cestero teaches the retractor of claim 1, wherein 2, 3, 4, 5, or 6 retractor blades are coupled to the retractor frame (see four blades shown in Fig. 1A).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cestero as outlined in the rejection of claim 1 above, and further in view of Bookwalker, et al (US 6808493 B1) (hereon referred to as Bookwalker).
Cestero teaches the retractor as outlined above, however fails to teach wherein the connector further comprises one or more spring loaded brake mechanisms.
Bookwalker teaches a retractor (see Fig. 1A), with a spring (450) located between a lever handle (448) and an arm member (400 and 420), with ratchet pawl members (440 and 442) which engage ratchet teeth (388) of pivot member (300 and 320), see Col. 4, ll. 61-64.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cestero to have the brake mechanism of Bookwalker, as this would allow the device to quickly lock the retractor device and prevent unwanted closing of the device during operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773